EXHIBIT 10.21

 

AMENDED AND RESTATED

CERTIFICATE OF INCORPORATION

OF

RESOURCES CONNECTION, INC.

 

Resources Connection, Inc. (the “Corporation”), a corporation organized and
existing under and by virtue of the General Corporation Law of the State of
Delaware (the “DGCL”), hereby certifies as follows:

 

FIRST: The name of the Corporation is Resources Connection, Inc. A Certificate
of Incorporation of the Corporation was originally filed by the Corporation with
the Secretary of State of the State of Delaware on November 16, 1998. The
Corporation was originally incorporated under the name RC Transaction Corp. A
Restated Certificate of Incorporation was filed with the Secretary of State of
Delaware on April 7, 2000 (as amended, the “Certificate of Incorporation”)
providing for a 10:1 stock split of all shares of stock of the Corporation. A
Certificate of Amendment of Restated Certificate of Incorporation was filed with
the Secretary of State of Delaware on August 31, 2000, changing the name of the
Corporation from RC Transaction Corp. to Resources Connection, Inc. and changing
the name of the Class A Common Stock of the Corporation to “Common Stock”.

 

SECOND: A Second Restated Certificate of Incorporation was filed with the
Secretary of State of Delaware on December 14, 2000.

 

THIRD: An amendment to the Second Restated Certificate of Incorporation was duly
adopted in accorded with the provisions Section 242 of the DGCL, and was
approved by the stockholders of the Corporation at the Corporation’s Annual
Meeting on October 15, 2004, and effective as of the date of the filing of this
Amended and Restated Certificate of Incorporation with the Secretary of State of
Delaware, the text of the Second Restated Certificate of Incorporation will be
amended, restated and superseded to read in its entirety as follows:

 

ARTICLE I.

 

NAME

 

The name of this Corporation is Resources Connection, Inc.

 

ARTICLE II.

 

REGISTERED AGENT

 

The address of the registered office of the Corporation in the State of Delaware
is The Corporation Trust Company, Corporation Trust Center, 1209 Orange Street,
City of Wilmington, County of New Castle.



--------------------------------------------------------------------------------

ARTICLE III.

 

PURPOSE

 

The purpose of this Corporation is to engage in any lawful act or activity for
which a corporation may be organized under the General Corporation Law of the
State of Delaware.

 

ARTICLE IV.

 

CAPITAL STOCK

 

A. This Corporation is authorized to issue two classes of stock to be
designated, respectively, “Common Stock” and “Preferred Stock.” The total number
of shares which the Corporation is authorized to issue is seventy-five million
(75,000,000) shares, consisting of seventy million (70,000,000) shares of Common
Stock, par value $.01 per share, and five million (5,000,000) shares of
Preferred Stock, $.01 par value per share.

 

B. The Preferred Stock may be issued from time to time in one or more series.
The Board of Directors is hereby authorized, by filing a certificate pursuant to
the DGCL, to fix or alter from time to time the designation, powers, preferences
and rights of the shares of each such series and the qualifications, limitations
or restrictions of any wholly unissued series of Preferred Stock, and to
establish from time to time the number of shares constituting any such series or
any of them; and to increase or decrease the number of shares of any series
subsequent to the issuance thereof, but not below the number of shares thereof
then outstanding. In case the number of shares of any series shall be decreased
in accordance with the foregoing sentence, the shares constituting such decrease
shall resume the status that they had prior to the adoption of the resolution
originally fixing the number of shares of such series.

 

ARTICLE V.

 

MANAGEMENT AND BYLAWS

 

For the management of the business and for the conduct of the affairs of the
Corporation, and in further definition, limitation and regulation of the powers
of the Corporation, of its directors and of its stockholders or any class
thereof, as the case may be, it is further provided that:

 

A. Management. The management of the business and the conduct of the affairs of
the Corporation shall be vested in its Board of Directors. The number of
directors which shall constitute the whole Board of Directors shall be fixed
exclusively by one or more resolutions adopted by the Board of Directors.

 

2



--------------------------------------------------------------------------------

1. Election and Tenure of Directors.

 

a. Subject to the rights of the holders of any series of Preferred Stock to
elect additional directors under specified circumstances, following the closing
of the initial public offering pursuant to an effective registration statement
under the Securities Act of 1933, as amended (the “1993 Act”), covering the
offer and sale of Common Stock to the public (the “Initial Public Offering”),
the directors shall be divided into three classes designated as Class I, Class
II and Class III, respectively. Directors shall be assigned to each class in
accordance with a resolution or resolutions adopted by the Board of Directors.
At the first annual meeting of stockholders following the closing of the Initial
Public Offering, the term of office of the Class I directors shall expire and
Class I directors shall be elected for a full term of three years. At the second
annual meeting of stockholders following the Initial Public Offering, the term
of office of the Class II directors shall expire and Class II directors shall be
elected for a full term of three years. At the third annual meeting of
stockholders following the Initial Public Offering, the term of office of the
Class III directors shall expire and Class III directors shall be elected for a
full term of three years. At each succeeding annual meeting of stockholders,
directors shall be elected for a full term of three years to succeed the
directors of the class whose terms expire at such annual meeting.

 

b. In the event that the Corporation is unable to have a classified Board of
Directors under applicable law, Section A.1.a. of this Article V shall not apply
and all directors shall be elected at each annual meeting of stockholders to
hold office until the next annual meeting.

 

c. No stockholder entitled to vote at an election for directors may cumulate
votes to which such stockholder is entitled.

 

Notwithstanding the foregoing provisions of this section, each director shall
serve until his successor is duly elected and qualified or until his death,
resignation or removal. No decrease in the number of directors constituting the
Board of Directors shall shorten the term of any incumbent director.

 

2. Vacancies.

 

a. Subject to the rights of the holders of any series of Preferred Stock, any
vacancies on the Board of Directors resulting from death, resignation,
disqualification, removal or other causes and any newly created directorships
resulting from any increase in the number of directors, shall, unless the Board
of Directors determines by resolution that any such vacancies or newly created
directorships shall be filled by the stockholders, be filled only by the
affirmative vote of a majority of the directors then in office, even though less
than a quorum of the Board of Directors. Any director elected in accordance with
the preceding sentence shall hold office for the remainder of the full term of
the director for which the vacancy was created or occurred and until such
director’s successor shall have been elected and qualified.

 

3



--------------------------------------------------------------------------------

b. If at the time of filling any vacancy or any newly created directorship, the
directors then in office shall constitute less than a majority of the whole
board (as constituted immediately prior to any such increase), the Delaware
Court of Chancery may, upon application of any stockholder or stockholders
holding at least ten percent (10%) of the total number of the shares at the time
outstanding having the right to vote for such directors, summarily order an
election to be held to fill any such vacancies or newly created directorships,
or to replace the directors chosen by the directors then in offices as
aforesaid, which election shall be governed by Section 211 of the DGCL.

 

3. Removal of Directors. The Board of Directors or any individual director may
be removed from office at any time with or without cause by the affirmative vote
of the holders of at least a majority of the outstanding shares entitled to vote
on such removal.

 

B. Bylaws.

 

1. Bylaw Amendments. Subject to paragraph (h) of Section 44 of the Bylaws, the
Bylaws may be altered or amended or new Bylaws adopted by the affirmative vote
of at least sixty-six and two-thirds percent (66-2/3%) of the voting power of
all of the then-outstanding shares of the voting stock of the Corporation
entitled to vote. The Board of Directors shall also have the power to adopt,
amend, or repeal Bylaws.

 

2. Written Ballot. The directors of the Corporation need not be elected by
written ballot unless the Bylaws so provide.

 

3. Action Without Meeting. No action shall be taken by the stockholders of the
Corporation except at an annual or special meeting of stockholders called in
accordance with the Bylaws.

 

4. Stockholder Nominations. Advance notice of stockholder nominations for the
election of directors and of business to be brought by stockholders before any
meeting of the stockholders of the Corporation shall be given in the manner
provided in the Bylaws of the Corporation.

 

ARTICLE VI.

 

LIMITATION OF LIABILITY

 

A. The liability of the directors for monetary damages shall be eliminated to
the fullest extent under applicable law.

 

 

B. Any repeal or modification of this Article VI shall be prospective and shall
not affect the rights under this Article VI in effect at the time of the alleged
occurrence of any act or omission to act giving rise to liability or
indemnification.

 

4



--------------------------------------------------------------------------------

ARTICLE VII.

 

AMENDMENTS AND REPEAL

 

A. The Corporation reserves the right to amend, alter, change or repeal any
provision contained in this Certificate of Incorporation, in the manner now or
hereafter prescribed by statute, except as provided in paragraph B. of this
Article VII, and all rights conferred upon the stockholders herein are granted
subject to this reservation.

 

B. Notwithstanding any other provisions of this Certificate of Incorporation or
any provision of law which might otherwise permit a lesser vote or no vote, but
in addition to any affirmative vote of the holders of any particular class or
series of the Voting Stock required by law, this Certificate of Incorporation or
any Preferred Stock Designation, the affirmative vote of the holders of at least
sixty-six and two-thirds percent (66-2/3%) of the voting power of all of the
then-outstanding shares of the voting stock, voting together as a single class,
shall be required to alter, amend or repeal Articles V, VI, and VII.

 

IN WITNESS WHEREOF, the undersigned has caused this Amended and Restated
Certificate of Incorporation to be duly executed on behalf of the Corporation on
January 3, 2005.

 

RESOURCES CONNECTION, INC.

By:  

/s/    STEPHEN GIUSTO        

   

Stephen Giusto

Chief Financial Officer and Secretary

 

5